Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is responsive to a supplemental amendment filed on 08/20/2021.  
Claims 1-20 are pending in this application. Claims 1, 8, 14 are independent claims. 

Reasons for Allowance
Claims 1, 3-8, 10-14, 16-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 8, 14 recite, in combination with the remaining elements, the uniquely distinct steps of: augmenting the word vector representation, including identifying one or more terms synonymous with at least one word present in the word vector representation, and applying the identified frequency of the at least one word to each of the identified one or more synonymous terms so that the at least one word and each of the one or more synonymous terms have identical identified and applied frequencies, respectively; creating an augmented data point for the at least one data point of the one or more data points, the augmented data point including the at least one word and the one or more synonymous terms, together with the applied frequency. 
The closest prior art Bose et al. (US Pat No. 8,166,049), in view of Spring et al. (US Pat No. 8,126,832), as combined, show substantially similar techniques for . However, Bose’s system, as combined, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 8, and 14. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-7, 10-13, 16-20 are allowed at least by virtue of their dependency from claims 1, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153